NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 21, 2017*
                              Decided December 21, 2017

                                         Before

                            DIANE P. WOOD, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 17-1594

LINDA CASEY,                                    Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 1:14-cv-03541
AMERICAN INTERNATIONAL
GROUP, INC.,                                    Elaine E. Bucklo,
    Defendant-Appellee.                         Judge.

                                       ORDER

       Linda Casey believes that she is the sole beneficiary of an annuity administered
by American International Group. She is listed as one of several beneficiaries on the
application for the annuity. She argues that a second application made her the only
beneficiary. Upon the death of the annuity’s owner, AIG paid all the beneficiaries listed
on the first application, including Casey. Casey sued American General to collect as the



      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17-1594                                                                        Page 2

sole beneficiary. The district court judge granted AIG’s motion for summary judgment.
Because the second application did not change the beneficiaries, we affirm.

       The following facts are undisputed. Casey, along with a co-owner Natalie Bailey,
applied for an annuity on March 12, 2008. The application says: “In the event of death of
Owner, surviving Joint Owner becomes the Primary Beneficiary. If you do not want the
Joint Owner to be the Primary Beneficiary, check here and name Beneficiary below.”
They checked the corresponding box, and on the line to name the beneficiary they
wrote “See Attached.” The attached document designates 18 beneficiaries and their
shares in the annuity. Casey was to receive 8%. Bailey and Casey signed the application.

        AIG issued the policy, for $97,000, on March 17. The policy advises the owners
about changing beneficiaries: “If you make a beneficiary change, the change will take
effect on the date you sign the change request form. However, we are not responsible
for any payment or other action taken before we have received and acknowledged in
writing your change request.” The change request form requires that the owner name
the new beneficiaries, provide the owner’s phone number, and have someone witness
the owner’s signature. Regarding the death of a joint owner of an annuity, the policy
says: “[T]he surviving joint owner, if any, will be treated as the primary beneficiary
(unless the joint owners have notified us in writing prior to the death of a joint owner
that the surviving joint owner will not be the primary beneficiary).”

        Bailey and Casey submitted a second application for an annuity three weeks
later, but they did not complete it. It asks “Do you have any existing life insurance
policies or annuity contracts?” and “Will this annuity replace or change any existing life
insurance or annuity contract in this or any other company?” They did not answer:




The second application names Casey and Bailey as joint owners. They left empty the
box to designate a beneficiary other than the joint owner. They omitted a phone number
and witness signature. They listed the same policy number as the first application, but
No. 17-1594                                                                           Page 3

identified a different policy date, March 14. AIG received the application on April 8, but
it gave Casey no acknowledgment of a change of beneficiaries.

       Bailey died in May 2011, and uncertainty about the proper beneficiary ensued.
Casey contacted AIG to assert that the second application made her the sole beneficiary.
AIG initially said that it had no second application. So Casey submitted a claim for the
8% share that she was due under the first application. She received and deposited a
check reflecting that share. AIG later informed Casey that it had the second application,
and Casey again asked for payment as the annuity’s sole beneficiary. At first, she made
some headway. AIG’s internal notes, from November 2011, read “per the application
scanned 04/08/08 this policy has joint rights of survivorship.” AIG also wrote to Bailey’s
estate’s attorney, stating that the unchecked box in second application “indicat[es] that
[Bailey and Casey] would like for the surviving joint owner to receive the death benefits
should one joint owner pass away.” But “after review with our legal department,” AIG
concluded that it had properly distributed the annuity under the first application
because “there were no subsequent beneficiary changes on record.”

       Casey brought this breach-of-contract action against AIG in Illinois state court.
AIG removed the case to federal court where the judge granted its motion for summary
judgment. The judge ruled that Illinois requires strict compliance with the policy to
change a beneficiary, and Casey did not strictly comply with the terms for changing the
beneficiary because she filed a second application rather than a “change request form.”
Further, the judge reasoned, even if the second application were considered a “change
request form,” Bailey and Casey did not strictly comply because they did not check the
box to say that the second application was to supersede the first.

       On appeal, Casey argues that AIG’s records create a triable question whether
Casey “strictly complied” with the policy’s requirements for becoming the annuity’s
sole beneficiary.

       We first comment about the “strict compliance” standard that Casey uses. Illinois
law no longer requires strict compliance with a policy’s terms to change a beneficiary;
substantial compliance is enough. See Minn. Life Ins. Co. v. Kagan, 724 F.3d 843, 849
(7th Cir. 2013); Hoopingarner v. Stenzel, 768 N.E.2d 772, 776 (Ill. App. Ct. 2002); Travelers
Ins. Co. v. Smith, 435 N.E.2d 1188, 1190 (Ill. App. Ct. 1982). Although Casey has analyzed
her claim only under the strict standard, on our de novo review we will consider both
standards, construing the evidence in favor of Casey. See Kagan, 724 F.3d at 848–49.
No. 17-1594                                                                          Page 4

        Under a strict-compliance standard, Casey loses. Strict compliance requires
“exact compliance” with the terms of the policy. Kagan, 724 F.3d at 849. To change the
beneficiary, the annuity policy requires that the annuity owner submit a “change
request form” and that AIG acknowledge the request in writing. Neither event occurred.
First, Bailey and Casey never submitted a change request form. They submitted
something else—a second application. Even if we deemed the second application to be
an acceptable form, it did not contain the information required on the actual change
request form, like the owner’s phone number and a witness’s signature. Second, at no
time before Casey accepted AIG’s payment under the terms on the first application did
she receive from AIG an acknowledgement of a change to the beneficiaries. Under the
strict terms of the policy, AIG is “not responsible” for a change in beneficiary that it has
not acknowledged.

        The second application also did not “substantially comply” with the terms for
changing the beneficiary. Substantial compliance requires evidence showing “(1) ‘a
clear expression of the insured's intention to change beneficiaries,’ and (2) a ‘concrete
attempt by the insured to carry out his intention as far as was reasonably in his power.’”
Kagan, 724 F.3d at 851–52 (quoting Dooley v. James A. Dooley Assocs. Employees Ret. Plan,
442 N.E.2d 222, 227 (Ill. 1982)) (internal formatting omitted). Neither factor is present.
Casey and Bailey did not check the box to designate that the second application
supersedes the first or the box to acknowledge that they even had an existing policy.
Although they listed their policy number on the second application, they confusingly
listed a different policy date. Thus the second application does not evince either a clear
intent or concrete attempt to change beneficiaries. See Dooley, 442 N.E.2d at 226–27
(collecting cases).

        Casey responds that the AIG’s notes and correspondence show that she and
Bailey effectively changed beneficiaries. But these records show, at most, uncertainty.
AIG briefly thought that the second application made Casey sole beneficiary, but after
further review it determined that Casey and Bailey had made no valid beneficiary
changes. AIG’s uncertainty about whether the second (and incomplete) application had
changed beneficiaries is evidence that Casey and Bailey had not demonstrated clear
intent to change beneficiaries. And even if they had clearly intended a change, because
they omitted stating that the second application superseded the first, they did not make
a “concrete attempt” to change beneficiaries “as far as was reasonably in [their] power.”
See Dooley, 442 N.E.2d at 226–27.
No. 17-1594                                                                           Page 5

       Casey has one last argument, but it is unavailing. She contends that she did not
have to change the beneficiary because under the first application she was the joint
owner and thus the sole beneficiary. But she already conceded this point in her
complaint: “[P]ursuant to the Owner’s Beneficiary Designation in the application dated
March 12, 2008, [Casey] . . . would not be the primary beneficiary of the policy.” She
cannot argue to the contrary on appeal.

       Finally, to the extent that on appeal Casey argues the lawyer who represented
her in district court did so ineffectively, we reiterate that an appeal in a civil matter is
not the proper forum to raise such a claim. See Pendell v. City of Peoria, 799 F.3d 916, 918
(7th Cir. 2015).

                                                                                AFFIRMED.